Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the instant specification defines “hydrolytically unstable polymer” as “the hydrolytically unstable high barrier according to the present teachings includes materials synthesized from glycolic acid (e.g. Polyglycolic Acid (PGA)), and other polymers, including materials synthesized from lactic acid or alpha-hydroxy acids.  According to these compositions, the resultant polymer chain reacts with water in strong alkaline solution and readily breaks down during the recycling process without unnecessarily complex and expensive materials or processes. More particularly, hydrolytic instability results in biodegradability and/or elimination during plastic recycling processes.  In some embodiments, PGA rapidly hydrolyzes in alkali wash water conditions ensuring that—unlike other barrier polymer alternatives—it can be chemically separated during the washing of PET flake, which will be further discussed in connection with the data set forth herein. PGA has been proven compatible with industrial PET recycling processes. In fact, PGA is easily dissolved in the alkaline wash water stages of rPET processing, assuring a simple and complete chemical separation of PGA from the valued rPET flake” (see paragraphs [0023] – [0024] of the instant specification).
The closest prior art is Mitadera (US 2013/0095265) and Galland et al. (US 2002/0081358).

Gelland et al. discloses a packaging article (paragraph [0002]) comprising an oxygen scavenger which is an oxidizable organic polymer wherein the oxidizable organic polymer is selected from the group consisting of polybutadiene, oxidizable polyamide materials, or poly(alkylene ether), PTMEG; unsaturated hydrocarbons, MXBT, and m-xylylene-bis-(tetrahydrophthalimide) (paragraphs [0023] —[0024]).  Gelland discloses that the oxygen scavenger can comprise film-forming structural polymers (paragraphs [0034 – 0036]).  None of the film forming structural polymers are hydrolytically unstable polymers as defined in the instant specification.
Neither reference discloses the intermediate layer being made of a blended material comprising 50 to 99 wt. % of a hydrolytically unstable polymer and 1 to 50 wt. % of an oxidizable organic polymer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        




MCM
August 19, 2021